  Case 1:20-cv-00319-LEK-KJM Document 1 Filed 07/20/20 Page 1 of 11           PageID #: 1
   Hilton Kalanipio Niau                                                  PILED IN THE
                                                                   UNITED STATES DISTRICT COURT
   P. O. BOX 382                                                      DISTRICT OF HAWAII
   Kalaheo, HI 96741
                                                                          JUL 2 0 2020
   808-278-8243
   PRO SE                                                          at ^o'clock and    min.f M
                                                                   CLERK, U.S. DISTRICT COURJ.

ORIGINAL           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAII


         Hilton Kalanipio Niau                Civil No.CV20 00319 LEK
                Plaintiff
                                                 COMPLAINT FOR VIOLATION
                                                 OF CIVIL RIGHTS
                       -V-                       DEMAND FOR JURY TRIAL
                                                 EXFHBITS A,B
                                                 CERTIFICATE OF SERVICE
   COUNTY OF KAUAI; DEREK S. K.                  SUMMONS
   KAWAKAMI;PATRICK PORTER;
   WALLACE G. REZENTES JR.;
   ROBIN SERQUINA; ELLSWORTH
   KALEIOHI; KAUAI POLICE
   DEPARTMENT; TODD RAYBUCK;
   KAUAI POLICE COMMISSION;
   MARY K. HERTOG; and DOES 1-10.              Hearing Date:
              Defendants                       Judge:



   JURISDICTION AND VENUE


         1.    COMES NOW, Under 42 U.S.C. § 1983, Plaintiff, Hilton Kalanipio

   Niau; herein after known as ("Plaintiff) brings this complaint, and seeks Personal

   Compensatory Damages, Punitive Damages, Declaratory, and Injunctive relief

   against Defendants, of the COUNTY OF KAUAI,DEREK S. K. KAWAKAMI,in

   his Official Capacity as Mayor; PATRICK T. PORTER,in his Official Capacity as

   Director of Department of Parks and Recreation; WALLACE G. REZENTES JR.,


                                     Page 1 of 11
    Received By Mail                                   Mailed On
    toie_lLjZ321-                                      Date
Case 1:20-cv-00319-LEK-KJM Document 1 Filed 07/20/20 Page 2 of 11           PageID #: 2



in his Official Capacity as Deputy Director of Department ofParks and Recreation;

ROBIN SERQUINA,in her Official Capacity as Ranger, Department of Parks and

Recreation; ELLSWORTH KALEIOHI, in his Official Capacity as Ranger,

Department of Parks and Recreation; KAUAI POLICE DEPARTMENT; TODD

RAYBUCK in his Official Capacity as Chief of Police; KAUAI POLICE

COMMISSION,MARY K. HERTOG,in her official Capacity as Chairperson; and

DOES 1-10; hereinafter known as ("Defendants"), under 42 U.S.C. § 1983, on the

grounds that those Defendants, by their conduct, knowingly, willingly, and

intentionally subjected, or caused to be subjected to violations of rights secured to

Plaintiff by the Constitution and the laws ofthe United States.

       2.    Accordingly,Plaintiffs invoke this Court's federal question jurisdiction

 as conferred by 28 U.S.C. § 1331.

       3.    Additionally, because the relief sought is pursuant to 42 U.S.C. § 1983,

 this Court also has jurisdiction under 28 U.S.C. § 1343.

       4.    Plaintiff who is currently registered homeless,sheltering in place at Salt

Pond Beach Park in Hanapepe, County of Kauai, State of Hawaii. Plaintiff claims

 Pursuant to 42 U.S.C. § 1983 that Defendants acting under color of law in

 accordance with the Kauai County Code enforcing Illegal Camping KCC 19-

 2.3(a), and Unauthorized Structure KCC 19-1.4(a)(13), on registered homeless

 individuals for sleeping and sheltering in public spaces when those persons have no

                                     Page 2 of 11
Case 1:20-cv-00319-LEK-KJM Document 1 Filed 07/20/20 Page 3 of 11           PageID #: 3



home or any other option for shelter violates the U.S. CONSTITUTION Eighth

 Amendment's prohibition on cruel and unusual punishment,see MARTIN V. CITY

OF BOISE No. 15-35845 B.C. No. l:09-cv-00540-REB, BERZON, 9th Circuit

Judge's Opinion: "We consider whether the Eighth Amendment's prohibition on

cruel and unusual punishment bars a cityfrom prosecuting people criminallyfor

sleeping outside on public property when thosepeople have no home or other shelter

to go to. We conclude that it does."

       5.     Because this Court has jurisdiction to address the controversy before it,

28 U.S.C. § 2201 grants the Court authority to declare the rights ofthe parties before

 it, and 28 U.S.C. § 2202 authorizes the Court to grant such further relief, including

 injunctive relief, as the Court may deem necessary and proper.

       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(l & 2)

 because the Defendants reside in this district, because all events or omissions giving

 rise to the claim occurred in this district.

 STATEMENT OF CLAIM


        7.     At Salt Pond Beach Park in Hanapepe, County of Kauai, State of

 Hawaii, Plaintiff who is registered Homeless with Kauai Economic Opportunity

 hereinafter called ("KEG"), is currently sheltering in place within the permitted

 camping area.




                                       Page 3 of 11
Case 1:20-cv-00319-LEK-KJM Document 1 Filed 07/20/20 Page 4 of 11         PageID #: 4



         8.    Currently the County ofKauai has one shelter operated by KEO located

in Lihue with a maximum capacity of 19 occupants with over 500 registered

 homeless on Kauai.


         9.    On September 5, 2019 Defendants received LEGAL NOTICE via

 USPS CM RRR(see EXHIBIT A)Stating Liability in accordance with 42 U.S.C. §

 1983.


         10.   On or about November 6, 2019, at approximately 5:30 am,Defendant,

ELSWORTH KALEIOHI,in his Official Capacity as Ranger for the COUNTY OF

KAUAI, Department of Parks and Recreation, entered Salt Pond Beach Park

 Camping area, and cited Plaintiff for Illegal Camping KCC 19-2.3(a) and

 Unauthorized Structure KCC 19-1.4(a)(13), knowingly, willingly, and intentionally

 subjecting, or causing to be subjected to the the denial of rights, privileges, and

 immunities secured to Plaintiff by the Constitution, and the laws of the United

 States, thereby inflicting emotional distress by, unprofessionally Terrorizing to

 inflict pain, and Psychologically Harassing Plaintiff with Malicious intent to scare

 Plaintiffs away and out ofthe public Park camping area. Therefore,       subjecting

 cruel and unusual punishment on Plaintiff, who is a registered homeless Person in

 which has no home, and no other option for shelter.

         11.   On or about November 8, 2019, at approximately 5:30 am. Defendant,

 ELSWORTH KALEIOHI,in his Official Capacity as Ranger for the COUNTY OF


                                    Page 4 of 11
Case 1:20-cv-00319-LEK-KJM Document 1 Filed 07/20/20 Page 5 of 11          PageID #: 5


KAUAI, Department of Parks and Recreation, entered Salt Pond Beach Park

 Camping area, and cited Plaintiff Illegal Camping KCC 19-2.3(a) and Unauthorized

 Structure KCC 19-1.4(a)(13), once again knowingly, willingly, and intentionally

subjecting, or causing to be subjected to the the denial of rights, privileges, and

immunities secured to Plaintiff by the Constitution, and the laws of the United

 States, thereby inflicting emotional distress by, unprofessionally Terrorizing to

inflict pain, and Psychologically Harassing Plaintiff with Malicious intent to scare

Plaintiff away and out ofthe public Park camping area.       Therefore,    subjecting

 cruel and unusual punishment on Plaintiff, who is a registered homeless Person in

 which have no home,and no other option for shelter. Therefore, subjecting cruel and

 unusual punishment on Plaintiff, who is registered homeless Person in which has no

 home, and no other option for shelter. Further, causing Plaintiffto be subjected to a

 Double Jeopardy.

       12.    On January 8,2020, at approximately 8:00 am,in the District Court of

 the Fifth Circuit all other charges from numerous citations ofIllegal Camping KCC

 19-2.3(a) and Unauthorized Structure KCC 19-1.4(a)(13) were "DISMISSED

 WITH PREJUDICE - IN INTEREST OF JUSTICE" (see EXHIBIT B),

 acknowledged and decided upon by Deputy Prosecuting Attorney Chris Donahue,

 and District Judge Michael Soong, for the Fifth Circuit District Court that the




                                     Page 5 of 11
Case 1:20-cv-00319-LEK-KJM Document 1 Filed 07/20/20 Page 6 of 11            PageID #: 6



governing case causing the dismissal is the case sited under JURISDICTION in this

complaint.

       13.    Immediately following the Courts Dismissal, Plaintiff hand delivered

copies of the Courts Dismissal documents to Defendants, of the County of Kauai,

Department of Parks and Recreation, and respectfully explained that there is no

other option for shelter provided for the homeless community by the County of

Kauai, or State of Hawaii and therefore, any further citations would be cruel and

unusual punishment inflicted on Plaintiff who is Registered Homeless with KEO.

Defendant, WALLACE G.REZENTES JR., knowingly, willingly, and intentionally

exclaimed to Plaintiff, that citations will continue to be issued regardless of the

 courts dismissal, and in spite ofthe County of Kauai's lack offulfilling its obligation

to provide substantial shelter around the Island of Kauai for the homeless in each

 district ofthe County,thereby. Psychologically Harassing Plaintiffand intentionally

 inflicting emotional distress.

 CLAIM FOR RELIEF


 CRUEL AND UNUSUAL PUNISHMENT INFLICTED


(42 U.S.C.§ 1983 et seq.; United States Constitution, Amendment VIII)

        14.   Plaintiff incorporates all previous paragraphs of this Complaint as if

 fully set forth here.


                                      Page 6 of 11
Case 1:20-cv-00319-LEK-KJM Document 1 Filed 07/20/20 Page 7 of 11           PageID #: 7



       15.   The Defendants, jointly and severally, through their actions and

inaction have continually violated the rights ofPlaintiffand others similarly situated,

and will continue to do so unless enjoined and abated.


              16.   Acting    in    concert.    Defendants     violated    the    U.S.

CONSTITUTION EIGHTH AMENDMENTS Prohibition on cruel and unusual

pxmishmQnX see MARTIN V. CITY OF BOISE No. 15-35845 B.C. No. l:09-cv-

00540-REB, BERZON, 9th Circuit Judge's Opinion: "We consider whether the

Eighth Amendment's prohibition on cruel and unusualpunishment bars a cityfrom

prosecuting people criminallyfor sleeping outside on public property when those

people have no home or other shelter to go to. We conclude that it does. in such

 causing Plaintiff Personal injuries. Intentionally Inflicting Emotional Distress,

through Psychological Harassment. Thereby, subjecting Plaintiffs to the denial of

 rights, privileges, and immunities secured by the Constitution, and the laws of the

 United States, and shall be held liable to the Plaintiffs being the injured party for

 redress.


       17.    Plaintiff sustained emotional and phycological Trauma caused by the

 severity of the Defendants repeated Unprofessional and UNCONSTITUTIONAL,

 cruel and unusual punishment inflicted subjecting Plaintiff to a Double Jeopardy,

 and Malicious actions, and Psychological Harassment, aimed to deter Plaintiff from



                                     Page 7 of 11
Case 1:20-cv-00319-LEK-KJM Document 1 Filed 07/20/20 Page 8 of 11          PageID #: 8



sheltering in place at Salt Pond Beach Park Camping Area, when Plaintiff had no

home or other option for shelter.


PRAYER FOR RELIEF


       Wherefore, Plaintiff respectfully and humbly prays that the Court enter

judgment in his favor granting the following relief:

       A.     Personal Compensatory Damages in the amount of$500.00.

       B.     Punitive Damages in the amount of $1,500,000 to redress grievances

 and injuries inflicted.

       C.     A preliminary and permanent injunction abating the Double Jeopardy,

 as well as cruel and unusual punishment inflicted, alleged herein, to include:

       - enjoining Defendants from further violations ofthe U.S. CONSTITUTION,

 by citing Registered Homeless and enforcing Illegal Camping KCC 19-2.3(a) and

 Unauthorized Structure KCC 19-1.4(a)(13), as alleged herein;

       D.     Costs of court; and


       E.     Attomey fees pursuant to 42 U.S.C. § 1988.


       //


       //




                                     Page 8 of 11
Case 1:20-cv-00319-LEK-KJM Document 1 Filed 07/20/20 Page 9 of 11             PageID #: 9



JURY DEMAND


Plaintiff demand a jury trial as to all matters triable by jury.

 Signed on the ILp day of J [j 2020.
 Respectfully submitted,
 HILTON KALANIPIO NIAU,INPRO PER




 By
       Hilton Kalanipio Niau
       Plaintiff




P. O. BOX 382
 Kalaheo, HI 96741
 808-278-8243




 CERTIFICATE AND CLOSING


       Under Federal Rule of Civil Procedure 11, by signing below,I certify to the

 best of my knowledge, information, and beliefthat this complaint:(1)is not being

 presented for improper purpose, such as to harass, cause unnecessary delay, or

 needlessly increase the cost oflitigation;(2)is supported by existing law or by a

 nonfrivolous argument for extending, modifying, or reversing existing law;(3)the

 factual contentions have evidentiary support or, if specifically so identified, will

 likely have evidentiary support after a reasonable opportunity for further



                                      Page 9 of 11
Case 1:20-cv-00319-LEK-KJM Document 1 Filed 07/20/20 Page 10 of 11          PageID #: 10



  investigation or discovery; and(4)the complaint otherwise complies with the

  requirements of Rule 11.


 I agree to provide the Clerk's Office with any changes to my address where case

  related papers may be served. I understand that my failure to keep a current

  address on file with the Clerk's Office may result in dismissal of my case.


  Signed on the IVP day of ,                 ? 2020,

 PLAINTIFF PRO SE




  Hilton Kalanipio Niau


  P. O. BOX 382
  Kalaheo, HI 96741
  808-278-8243




                                     Page 10 of11
Case 1:20-cv-00319-LEK-KJM Document 1 Filed 07/20/20 Page 11 of 11         PageID #: 11



                          CERTIFICATE OF SERVICE


 I hereby certify that a copy ofthe above Complaint for Violation of Civil Rights

  was served upon:

  COUNTY OF KAUAI, Mayor, DEREK S. K. KAWAKAMI,

  4444 Rice Street, Suite 235 Lihue, HI 96766, 808-241-4900.




 PATRICK T.PORTER; WALLACE G REZENTES JR.; ROBIN SERQUINA;

  ELLSWORTH KALEIOHI; RAY ORTIZ; 4444 Rice Street, Suite 105 Lihue, HI

  96766, 808-241-4460.




  KAUAI POLICE COMMISSION; MARY K. HERTOG.4444 Rice Street, Suite

  150 Lihue, HI 96766, 808-241-4920.




  KAUAI POLICE DEPARTMENT;TODD RAYBUCK; Chief 3990 Kaana Street,

  Suite 200 Lihue, HI 96766, 808-241-1711.



  By MAIL VIA USPS on the \k> day of _                     ^2020

                                                                         Mt(U)
                                                           Hilton Kalanipio Niau
                                                                   PlaintiffPRO SE

                                   Page 11 of 11
